Citation Nr: 0724880	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
exercise induced asthma, currently rated as 60 percent 
disabling.  

2.  Entitlement to an initial increased evaluation for 
degenerative joint disease of the left knee, currently rated 
as 10 percent disabling.  

3.  Entitlement to an initial increased evaluation for 
degenerative joint disease of the right knee, currently rated 
as 10 percent disabling.  

4.  Entitlement to an initial increased evaluation for 
olecranon bursitis and hypertrophic spur of the left elbow, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased evaluation for 
olecranon bursitis and hypertrophic spur of the right elbow, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an initial increased evaluation for 
iatrogenic numbness of the lower lip, currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from 1981 to 
2005. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in December 2005, 
and a substantive appeal was received in January 2006.  

In April 2006, an informal conference was held in lieu of a 
formal RO hearing.  A Board hearing at the local RO was held 
in November 2006.  The veteran submitted additional evidence 
at the hearing.  In his hearing testimony, the veteran waived 
RO consideration of this evidence.   

The May 2005 rating decision also granted service connection 
for erectile dysfunction and nontoxic goiter, and assigned 
noncompensable evaluations to both. The September 2005 notice 
of disagreement indicated that the veteran also wished to 
appeal the evaluations assigned to these disabilities.  The 
December 2005 statement of the case also addressed these 
issues.  However, the veteran indicated his January 2006 
substantive appeal that he no longer wished to appeal these 
issues.  Thus, these issues are no long in appellate status. 

By rating decision in May 2006, the RO increased the left 
elbow disability rating to 10 percent, effective March 1, 
2005.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability 
rating, the RO and Board are required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The issue therefore remains in 
appellate status. 


FINDINGS OF FACT

1.  In a November 2006 statement to the Board, the veteran 
indicated that he was satisfied with the 60 percent rating 
assigned for his service-connected exercise induced asthma, 
and withdrew his appeal of this issue.  

2.  The veteran's service-connected degenerative joint 
disease of the of the left knee is manifested by complaints 
of pain, arthritis and some limited range of motion, but 
without ankylosis, recurrent subluxation or lateral 
instability, frequent episodes of "locking," effusion into 
the joint, or malunion of the tibia and fibula; there is no 
additional functional loss so as to limit flexion to 30 
degrees or less or limit extension to 15 degrees or more.   

3.  The veteran's service-connected degenerative joint 
disease of the of the right knee is manifested by complaints 
of pain, arthritis and extension limited to 15 degrees, but 
without ankylosis or recurrent subluxation or lateral 
instability; there is no additional functional loss so as to 
limit flexion to 30 degrees or less.   

4.  The veteran's service-connected olecranon bursitis and 
hypertrophic spur of the left elbow is not manifested by 
elbow flexion limited to 90 degrees, extension limited to 75 
degrees, or any limitation of supination and pronation. 

5.  The veteran's service-connected olecranon bursitis and 
hypertrophic spur of the right elbow is not manifested by 
elbow flexion limited to 90 degrees, extension limited to 75 
degrees, or any limitation of supination and pronation. 

6.  The veteran's service-connected iatrogenic numbness of 
the lower lip is manifested by severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, as it relates to entitlement to an initial 
increased evaluation for the veteran's service-connected 
exercise induced asthma, currently rated as 60 percent 
disabling, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Codes 5010, 5260, 5261 (2006).

3.  The criteria for entitlement to an initial disability 
evaluation of 20 percent, but no higher, for degenerative 
joint disease of the right knee have been met, effective 
March 1, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5010, 5260, 5261 (2006).

4.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for olecranon bursitis and 
hypertrophic spur of the left elbow have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5206, 5207, 5208, 5213 (2006).

5.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for olecranon bursitis and 
hypertrophic spur of the right elbow have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5206, 5207, 5208, 5213 (2006).

6.  The criteria for entitlement to an initial disability 
evaluation of 20 percent, but no higher, for iatrogenic 
numbness of the lower lip have been met, effective March 1, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8407 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a September 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the September 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his appeal.  Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial rating decision granting service connection was 
issued in May 2005.  In September 2005, the veteran filed his 
notice of disagreement initiating the current appeal and that 
same month, a VCAA letter was issued concerning the issues on 
appeal.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in September 2005 was not 
given prior to the May 2005 rating decision granting service 
connection, the notice was provided upon initiation of this 
appeal and prior to readjudication of the issues on appeal in 
the December 2005 statement of the case and the May 2006 
supplemental statement of the case, as well as prior to 
certification of the veteran's claim to the Board in October 
2006.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
issues concerning increased disability ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  
        
In the present appeal, as discussed above, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims.  Further, in a March 
2006 letter, the RO provided notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  Thus, the requirements set 
forth in Dingess/Hartman have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  

The veteran was afforded VA examinations in March 2005 and 
May 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports obtained contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Withdraw of Appeal for Exercise Induced Asthma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, in a written statement 
submitted to the Board in November 2006, withdrew his appeal 
as to the issue of entitlement to an initial increased 
evaluation for his service-connected exercise induced asthma, 
currently rated as 60 percent disabling.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of that issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of that issue and it 
is dismissed without prejudice.  

III.  Increased Rating Claims 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Degenerative Joint Disease, Left and Right Knees

The present appeal involves the veteran's claim that the 
severity of his service-connected knee disabilities warrant 
higher disability ratings.  Diagnostic Codes 5256 to 5263 are 
applicable to knee and leg disabilities.  A 30 percent 
disability rating is warranted under Diagnostic Code 5256 
when there is ankylosis of the knee with favorable angle in 
full extension or in slight flexion between 0 and 10 degrees.  
Under Diagnostic Code 5257, a 20 percent rating is warranted 
when there is moderate recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  Diagnostic Code 5260 
provides that a rating of 20 percent is warranted for flexion 
limited to 30 degrees.  A 20 percent disability rating is 
allowed under Diagnostic Code 5261 when extension of the leg 
is limited to at least 15 degrees.  (Under the limitation of 
motion codes, higher evaluations are available for greater 
limitation of motion.)  A 20 percent disability rating is 
available under Diagnostic Code 5262 when there is malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  There is no rating in excess of 10 percent 
available under Diagnostic Codes 5259 and 5263.  See 38 
C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

The veteran was afforded a VA examination in March 2005.  The 
veteran indicated this symptoms were worse with running, 
walking and standing.  He reports that symptoms were worse on 
the right.  He described the pain as swelling and 
aggravating.  The veteran had morning stiffness that lasted 
for approximately 30 minutes.  He described joint instability 
about once a week and has had locking as recent as the prior 
week.  He reported swelling in his right knee daily.  He 
denied any warmth, but reported having fatigability with 
running and was unable to play basketball and softball, and 
unable to walk long distances.  On examination, there was no 
joint line tenderness, but there was crepitus, right greater 
than left.   Flexion of the right knee was 90 degrees with 
pain at end of motion.  He was able to extend to 5 degrees 
before full extension with pain at end of motion.  With 
extension in repetition, his extension was limited by 10 
degrees.  Left knee flexion was limited at 80 degrees, with 
pain at end of motion.  He was ably to fully extend his left 
knee with pain at end of extension.  Repetition limits 
extension by 5 degrees.  Contemporaneous x-rays of the knees 
showed loss of joint space bilaterally.  Patellar and 
intercondylar eminence spurring was seen bilaterally, worse 
on the right.  The diagnosis was degenerative joint disease 
of the knees bilaterally.  

A September 2005 private treatment record showed that the 
veteran complained of persistent pain in both knees.  On 
examination, the veteran had patellofemoral crepitance, right 
greater than left.  He had joint line tenderness, right 
greater than left primarily on the medial side.  Neurosensory 
examination was within normal limits.  Skin was intact and 
ligaments were globally stable.  He had positive McMurray's 
bilaterally, with no frank swelling noted in his knees.  
Plain radiographs of his knees demonstrated mild to moderate 
bicompartmental osteoarthritis.  The impression was bilateral 
knee osteoarthritis.  

The veteran was afforded another VA examination in May 2006.  
The examiner noted that since the veteran's last examination, 
his activity level, range of motion and things had not 
changed.  The veteran continued to have painful range of 
motion of both knees.  On examination, range of motion was 
full extension to approximately 125 degrees of flexion. 
Again, specifically questioning the veteran, he indicated 
that he had pain through range of motion of his knees 
bilaterally.  The pain was described as achy and dull.  Range 
of motion was not further inhibited on repetitive testing by 
pain, weakness, lack of endurance.  The veteran had no 
effusion.  He had subpatellar pain with patellar grind.  He 
had negative patellar apprehension.  The veteran's knees were 
stable to varus and valgus stress.  The diagnosis was 
osteoarthritis of the knees bilaterally, which is 
tricompartmental.  Range of motion was not further limited on 
repetitive testing.  

A September 2006 private treatment record essentially 
provided the same description of the veteran's knee 
disabilities as the September 2005 private treatment record. 

The Board now turns to rating the veteran's service-connected 
degenerative joint disease of the left and right knees under 
Diagnostic Codes 5256 to 6263.  Again, Diagnostic Codes 5259 
and 5263, which do not provide for disability ratings in 
excess of 10 percent, are not applicable to this analysis.  
In turning to the Diagnostic Codes applicable to the knees 
and legs that do provide for disability ratings in excess of 
10 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because the pertinent medical evidence of record 
has not found any ankylosis of the knees.

The Board finds that the evidence of record does not support 
a separate rating under Diagnostic Code 5257 for the 
veteran's right and left knee disabilities.  The medical 
evidence of record reveals no evidence of recurrent 
subluxation or lateral instability.  The Board recognizes 
that the veteran complained of instability at the March 2005 
VA examination.  However, neither VA examination indicated 
that the veteran had lateral instability.  Further, the 
private reports showed that ligaments were globally stable.  
Thus, the Board finds that a separate rating under Diagnostic 
Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  Again, 
the veteran has complained of swelling and locking.  However, 
there is no competent medical evidence showing that the 
veteran has frequent episodes of locking.  Moreover, none of 
the VA examinations or any other treatment reports have found 
any evidence of effusion into the joint.  

The Board acknowledges that the veteran has arthritis.  Thus, 
his knee disabilities could be rated higher based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  
See generally VAOPGCPREC 9-04.  With respect to the left 
knee, even considering additional functional loss due to 
pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  The most limited range of motion documented is 
from 5 degrees extension, on repetition, to 80 degrees 
flexion, with pain, documented at the March 2005 VA 
examination.  The Board recognizes that in this instance, 
there is documentation that the veteran had both limitation 
of flexion and extension of the left knee, but the Board does 
not believe that VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 provides for separate ratings under Codes 
5260 and 5261 with respect to the left knee since the 
regulatory criteria for assigning compensable ratings under 
these two codes have not been met.  

However, with respect to the right knee, the March 2005 VA 
examination indicated that upon repetitive motion if the 
right knee, the veteran's extension was limited by 10 
degrees.  It is unclear whether the examiner meant an 
additional 10 degrees so that extension was actually limited 
to 15 degrees or whether he meant a total of 10 degrees.  
Nevertheless, when resolving all benefit of the doubt in 
favor of the veteran, the Board finds that there is medical 
evidence that the veteran's extension of the right knee is 
limited to 15 degrees, which warrants a 20 percent rating 
under Diagnostic Code 5260.  Again, the Board recognizes that 
there is documentation that the veteran also has limitation 
of flexion of the right knee to 90 degrees, but as provided 
above, the Board does not believe that VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 provides for a separate 
rating under Codes 5260 with respect to the right knee since 
the regulatory criteria for assigning a compensable ratings 
under Diagnostic Code 5260 have not been met.  
  
Finally, the Board notes that there is no malunion of the 
tibia or fibula with moderate knee or ankle disability to 
warrant a 20 percent rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant ratings in 
excess of the currently assigned evaluations for the left and 
right knees.  

The veteran testified at the November 2006 hearing that he 
had a lot of pain in his knees when he tried to do various 
activities.  However, this evidence is not persuasive as to a 
finding that the loss of motion equates to an increased 
evaluation under any of the applicable Diagnostic Codes. 

In sum, the Board finds that a 20 percent rating, but no 
higher, under Diagnostic Code 5261 for limitation of 
extension of the right knee is warranted.  However, as there 
is no competent medical evidence of extension limited to 20 
degrees, a preponderance of the evidence is against a rating 
in excess of 20 percent.   Further, the Board must conclude 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the left knee.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
 
Further, after reviewing the evidence pertinent to the time 
period contemplated by the appeal, the Board finds that 
assignment of the 20 percent rating for the veteran's right 
knee disability is warranted effective March 1, 2005.  
Fenderson. 

Olecranon Bursitis and Hypertrophic Spur of the Left and 
Right Elbows

The veteran is also seeking higher evaluations for olecranon 
bursitis and hypertrophic spur of the left and right elbows.  
The service-connected elbow disabilities are currently 
evaluated separately as 10 percent disabling under Diagnostic 
Code 5207.  Under Diagnostic Code 5207, a 10 percent 
evaluation is warranted when extension of the forearm is 
limited to 60, and a 20 percent evaluation requires that 
extension be limited to 75 degrees. (Higher evaluations are 
available for greater limitation of motion.)  38 C.F.R. § 
4.71a, Code 5207.  

When determining whether an increased rating is warranted, 
the Board must also consider other relevant Diagnostic Codes.  
Diagnostic Code 5205 is for application when there is 
ankylosis of the elbow.  Limitation of flexion of the forearm 
(elbow) is rated 10 percent disabling when limited to 100 
degrees, and 20 percent when limited to 90 degrees.  (Again, 
higher evaluations are available for greater limitation of 
motion.)  38 C.F.R. § 4.71a, Code 5206.  A 20 percent rating 
may also be assigned when forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5208.  Limitation of supination of the arm to 30 
degrees or less is rated 10 percent; and limitation of 
pronation of the arm is rated 20 percent when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation.  38 C.F.R. § 4.71a, Code 5213.  For purposes 
of this decision, the normal motion of an elbow is from 0 
degrees to 145 degrees of flexion, 0 to 80 degrees of forearm 
pronation, and 0 to 85 degrees of forearm supination.  38 
C.F.R. § 4.71, Plate I.

The Board notes that there has been no suggestion of 
ankylosis of either elbow and, thus, Diagnostic Code 5205 has 
no application in this matter.  Further, the Board finds that 
Diagnostic Codes 5209 to 5212 are not relevant to the instant 
analysis because there has been no objective medical finding 
of impairment of the flail joint, ulna or radius.

The March 2005 VA examination showed that the veteran 
indicated that he started to have swelling in his elbows 
about a year ago.  He noticed swelling after bench pressing 
and push ups.  He had stiffness in the morning, especially 
after exercise.  The veteran had problems with activities 
that require any bending of the elbows.  However, the veteran 
denied any warmth or instability.  Pain was worsened with 
lifting and he became more fatigued with lifting.  On 
examination, the left elbow had range of motion from zero to 
145 degrees with no limitation with repetition.  The right 
elbow ranged from zero to 135 degrees with limitation of 10 
degrees with repetition due to pain.  X-rays showed 
degenerative changes including spurring of the olecranon 
processes bilaterally.  Joint space was preserved.  The 
diagnosis was osteoarthritis of the elbows bilaterally.  

Private treatment reports showed that in January 2006, the 
veteran had surgery performed on the left elbow in which an 
olecranon spur was excised and triceps tendon was repaired.  

The May 2006 VA examination showed that on physical 
examination, the veteran had full extension up to 145 degrees 
flexion bilaterally.  The veteran's elbows were stable to 
varus and valgus stress.  He had full supination and 
pronation.  Upon specific questioning, the veteran had pain 
with full extension and pain throughout range of motion to 
flexion.  However, his range of motion was not further 
limited by pain, weakness, fatigue or lack of endurance.  
There was no effusion on his elbows.  The diagnosis was 
osteoarthritis, olecranon bursitis, bursitis and hypertrophic 
spurs of the elbows bilaterally.    

Based on the evidence of record, the Board finds that the 
range of motion testing summarized above does not warrant 
ratings in excess of 10 percent for the left and right 
elbows.  The evidence does not demonstrate that the veteran 
experiences limitation of flexion to 90 degrees or less, thus 
a higher rating under Diagnostic Code 5206 is warranted.  The 
May 2006 examination found that the veteran had full flexion 
of both elbows, and the March 2005 VA examination found full 
flexion of the left elbow.  The Board recognizes that 
according to the March 2005 examination, the right elbow was 
limited to 125 degrees with repetition due to pain.  However, 
this limitation still does not meet the criteria for a 20 
percent rating under Diagnostic Code 5206.  Further, the 
evidence does not show any limitation of extension and, thus, 
there is no showing of limitation of extension to 75 degrees 
or more to warrant a higher rating under Diagnostic Code 
5207.  Both VA examinations found that both elbows had full 
extension.  Additionally, as the evidence does not show a 
limitation of extension, and thus does not show extension 
limited to 45 degrees or more, a higher rating under 
Diagnostic Code 5208 cannot be warranted.  A higher rating is 
not warranted under Diagnostic Code 5213 as, with the 
evidence showing no loss of pronation or supination, there is 
no showing of limitation of motion of the last quarter arc 
with the hand not reaching full pronation.  The May 2006 VA 
examination found that the veteran had full supination and 
pronation.  

The Board acknowledges that the veteran has chronic pain and 
thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant ratings in excess of 
the current 10 percent for the left and right elbows.  

Again, the veteran testified at the November 2006 hearing 
that he had a lot of pain in his elbows caused by movement, 
especially when he tried to lift things.  However, this 
evidence is not persuasive as to a finding that the loss of 
motion equates to an evaluation in excess of 10 percent under 
any of the applicable Diagnostic Codes. 

Thus, the Board must conclude that a preponderance of the 
evidence is against ratings in excess of 10 percent for the 
veteran's service-connected olecranon bursitis and 
hypertrophic spur of the left and right elbows.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Iatrogenic Numbness

Lastly, the present appeal involves the veteran's claim that 
his service-connected iatrogenic numbness of the lower lip 
warrants a rating in excess of 10 percent.  The veteran has 
been assigned a 10 percent evaluation under Diagnostic Code 
8407.  Under 38 C.F.R. § 4.124a, Diagnostic Codes 8307 and 
8407, neuritis and neuralgia of the seventh cranial nerve, 
are evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8207, pertaining to paralysis of the seventh (facial) 
cranial nerve, provides that incomplete, moderate paralysis 
warrants an evaluation of 10 percent.  Incomplete, severe 
paralysis warrants an evaluation of 20 percent.  Complete 
paralysis warrants an evaluation of 30 percent.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis.  
38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The terms 'mild,' 'moderate' and 'severe' are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence. 38 C.F.R. 
§ 4.6.

The veteran was afforded a VA examination in March 2005.  The 
examiner noted that the veteran had implants placed in the 
areas of 20, 21, 28 and 29 in the mandible.  The examiner 
provided that the veteran had permanent paresthesia due to 
violating the inferior alveolar canals bilaterally with these 
implants.  

An October 2005 private treatment record showed that the 
veteran had numbness of his chin and lower lip bilaterally.  
However, the veteran denied any paresthesias or dysesthesias 
or pain associated with this condition.  The veteran 
indicated some improvement in numbness since the surgery, but 
he remained completely anesthetic along the bilateral 
distribution of the inferior alveolar nerve.  The veteran had 
no response to pinprick and was unable to distinguish brush 
stroke direction.  

A December 2005 private treatment record from another dentist 
showed that the veteran had a lack of sensation in the right 
and left lower lip.  The examiner noted that the veteran 
would continue to lack sensation in his lower lip and teeth 
throughout his life.  

At the November 2006 hearing, the veteran testified that he 
had no feeling in his lower lip to his chin.  He can't tell 
when he is drooling.  When shaving, he can't feel when he 
cuts his chin.  

After reviewing the veteran's testimony, the medical evidence 
of record, and resolving all benefit of the doubt in favor of 
the veteran, the Board finds that a 20 percent disability is 
warranted for the veteran's service-connected lip disability.  
The medical evidence of record shows that the veteran has no 
sensation, except for some reported tingling sensation, in 
his lower lip to his chin.  However, the veteran denied pain 
to a medical examiner and there does not appear to be any 
evidence that there is an actual paralysis of the lower lip; 
rather, it appears that the disability is essentially 
manifested by sensory disturbances, and perhaps some loss of 
reflex.  Based on these findings, the Board believes that the 
disability should be viewed by analogy to neuritis of the 
particular nerve involved.  The Board's reading of 38 C.F.R. 
§ 4.123 is that in such cases assignment of a 20 percent 
rating for severe, incomplete, paralysis under Code 8207 is 
the highest permissible.  38 C.F.R. § 4.123.  

Again, after reviewing the evidence pertinent to the time 
period contemplated by the appeal, the Board finds that 
assignment of the 20 percent rating is warranted effective 
March 1, 2005.  Fenderson. 

Extrashedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

The appeal as to the issue of entitlement to an initial 
increased evaluation for the veteran's service-connected 
exercise induced asthma, currently rated as 60 percent 
disabling, is dismissed.

A 20 percent rating, but no higher, for the veteran's 
service-connected degenerative joint disease of the right 
knee is warranted, effective March 1, 2005.  Further, a 20 
percent rating, but no higher, for the veteran's service-
connected iatrogenic numbness of the lower is warranted, 
effective March 1, 2005.  To that extent, the appeal is 
granted.

A rating in excess of 10 percent for the veteran's service-
connected degenerative joint disease of the left knee is not 
warranted.  Further, ratings in excess of 10 percent for the 
veteran's service-connected olecranon bursitis and 
hypertrophic spurs of the left and right elbows is not 
warranted.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


